DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/02/21 has been entered.  Claims 1, 3, 5- 7 and 10- 11 are amended.  Claims 16- 21 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 15 are being addressed by this Action.
Response to Arguments
Applicant’s Amendment has obviated the claim objections in the Non-Final Office Action, mailed 6/09/21, and as such, the claim objections are withdrawn.
Applicant’s arguments, see Remarks, filed 9/02/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) as being anticipated by Ma have been fully considered and are persuasive because Ma does not disclose the newly added limitation regarding a guidewire that extends through the aperture of the distal element since Ma teaches that the distal portion of wire extending through the distal element 600, 122 is an expandable treatment member 113, not a guidewire.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Douk et al. (US Pub. No. 2003/013532 A1) and made in view of Kluck (US Pub. No. 2012/0101560 A1).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 7 and 9- 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douk et al. (US Pub. No. 2003/0135232 A1).
Regarding claim 1, Douk discloses a treatment device, comprising:
a guidewire (420, 442, 144) (Fig. 14) having a proximal portion and a distal portion configured to be positioned within a blood vessel at a treatment site at or near a thrombus; and

wherein, in the expanded state (See Fig. 16 - - similar embodiment 520 in expanded state), the distal element (325) is configured to expand into contact with the blood vessel wall at the treatment site and anchor and/or stabilize the guidewire within the blood vessel (See Fig. 1) (P. [0033] - -when it is fully deployed, as shown in FIGS. 1 and 2, the outer perimeter of filter 25 will contact the inner surface of the vessel wall).
Regarding claim 2, Douk further discloses wherein an edge of the aperture (270) is formed by the mesh (Ps. [0028], [0050] - - occluder 325 formed by braided filaments, the distal end 327 is interpreted as forming an edge of aperture 270).
Regarding claim 3, Douk further discloses wherein an edge of the aperture (270) is formed by the mesh around an entire perimeter of the aperture (Ps. [0028], 
Regarding claim 4, Douk further discloses wherein the mesh comprises filaments, and the filaments form the edge of the aperture Ps. [0028], [0050] - - occluder 325 formed by braided filaments, the distal end 327 is interpreted as forming an edge of aperture 270).
Regarding claim 5, Douk further discloses wherein the distal element (325) is configured to rotate about the guidewire (420, 442, 144) (P. [0062] - - Occluder proximal end 329 may form a rotatable ring by any suitable means).
Regarding claim 6, Douk further discloses wherein the guidewire (420, 442, 144) extends through at least a portion of a cavity of the distal element (325) (See Fig. 14).
Regarding claim 7, Douk further discloses wherein the guidewire (420, 442, 144) comprises an elongated tubular element (144) (Figs. 14, 16) having a lumen extending therethrough.
Regarding claim 9, Douk further discloses wherein a distal portion of the elongated tubular element (144) is joined to a proximal portion of the connection assembly (487) (See Fig. 16 showing similar embodiment 520).
Regarding claim 10, Douk further discloses further comprising a coil (488) (Fig. 14) positioned around a region of the elongated member (144) that is proximal to the connection assembly (487) (P. [0063] - - proximal check element 488 may comprise coils).
Regarding claim 11, Douk further discloses further comprising a coil (481) (Fig. 14) positioned around a region of the elongated member (144) that is distal to the connection assembly (487) (P. [0059] - - proximal stop 481 may comprise a short coil).
Regarding claim 12, Douk further discloses wherein the expandable mesh comprises a plurality of filaments (Ps. [0028], [0050] - - occluder 325 formed by braided filaments, the distal end 327).
Claim(s) 1- 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluck (US Pub. No. 2012/0101560 A1).
Regarding claim 1, Kluck discloses a treatment device, comprising:
a guidewire (12) (Figs. 1- 5E) having a proximal portion and a distal portion configured to be positioned within a blood vessel (40) at a treatment site at or near a thrombus (See Fig. 3) (P. [0038] - - present invention deployed within a partially clogged circulatory vessel 40); and
a distal element (14) (Figs. 1- 5E) having a proximal end portion and a distal end portion, the proximal end portion directly coupled to the distal portion of the guidewire (12) via a connection assembly (22) (Figs. 2- 4), the distal element (14) comprising an expandable mesh (P. [0037] - - micro-stent 14 is constructed of an interlaced wire mesh) having a constrained state (Fig. 5A) for delivery to the treatment site and an expanded state (Fig. 5B), wherein the distal element (14) has an aperture at a distal portion thereof, and wherein the guidewire (12) extends through the aperture (See Fig. 2),
wherein, in the expanded state, the distal element (14) is configured to expand into contact with the blood vessel wall (40) at the treatment site and anchor and/or  Upon deployment from the sheath 16, the micro-stent 14 is capable of penetrating a blockage or obstruction in a vessel such that the stent 14 is pushed through the obstruction as it begins its expansion).
Regarding claim 2, Kluck further discloses wherein an edge of the aperture is formed by the mesh (P. [0037] - - since micro-stent 14 is constructed of an interlaced wire mesh, distal opening or aperture is formed by the mesh).
Regarding claim 3, Kluck further discloses wherein an edge of the aperture is formed by the mesh around an entire perimeter of the aperture (P. [0037] - - since micro-stent 14 is constructed of an interlaced wire mesh, distal opening or aperture is formed by the mesh around an entire perimeter of the distal opening or aperture).
Regarding claim 4, Kluck further discloses wherein the mesh comprises filaments, and the filaments form the edge of the aperture (P. [0037] - - since micro-stent 14 is constructed of an interlaced wire mesh the mesh is interpreted as comprising filaments, distal opening or aperture is formed by the mesh around the edge of the distal opening or aperture).
Regarding claim 6, Kluck further discloses wherein the guidewire (12) extends through at least a portion of a cavity of the distal element (14) (See Fig. 2 showing guidewire 12 extending through cavity of distal element (14)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douk et al. (US Pub. No. 2003/0135232 A1) in view of Groothuis et al. (US Pub. No. 2010/0228280 A1).  Groothuis was cited in the Non-Final Office Action, mailed 6/09/21.
Regarding claim 8, Douk discloses the apparatus of claim 7, but Douk does not disclose that the elongated tubular element is a hypotube.  
However, Groothuis teaches a catheter (100) (Figs. 1, 3) with filters (130, 140) (Figs. 3- 5, 8- 10) configured to capture emboli in a patient’s bloodstream (P. [0044]), the catheter (100) including an elongated tubular element (110) (Figs. 1- 2, 4, 8- 10) with a guidewire lumen (118) (Figs. 1- 1(B))
(claim 8) wherein the elongated tubular element is a hypotube (P. [0038]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the elongated tubular element disclosed by Douk such that the elongated tubular element is a hypotube as taught by Groothuis because it would provide for decreasing stiffness along its length from a proximal end to a distal end (Groothuis - - P. [0038]).  The motivation for the modification would have been to allow for enhanced pushability through tortuous vessels (Groothuis - - P. [0038]).
Claims 12- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck (US Pub. No. 2012/0101560 A1) in view of Martin et al. (US Pub. No. 2013/0317589 A1).  
Regarding claims 12- 15, Kluck discloses the apparatus of claim 1, Kluck is silent regarding
(claims 12- 15) wherein the mesh comprises layers of filaments (It is noted that applicant refers to first and second layers of filaments when describing a plurality of filaments (see applicant’s Specification, Ps. [0058]- [0060])).
However, Martin teaches a retrieval system for removing obstructions from body lumens in the same field of endeavor, Martin teaches
 (claim 12) wherein the expandable mesh (350) (Figs. 6A- 6C) comprises a plurality of filaments (372) (Figs. 6A- 6C) (P. [0088] - - one or more mesh tubes is formed of strands is interpreted as a plurality of filaments);
(claim 13) wherein each of the filaments (372) has a first end (374) (Fig. 6B) and a second end (376) (Fig. 6B) opposite the first end, and wherein both the first and second ends of the filaments (374, 376) are fixed relative to one another at a connection assembly (P. [0088] - - inversion of the tube 372 so that a first end 374 is drawn over the tube 372 towards a second end 376);
(claim 14) wherein each of the filaments (372) terminate at only one end of the distal element (350) (See Fig. 6B - - the only end is towards arrows);
(claim 15) wherein the filaments (372) form an opening at an end of the distal element (350) opposite the only one end (See Fig. 6B - - the only end is towards arrows) (P. [0088]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to construct the interlaced wire mesh disclosed by Kluck to include a plurality of filaments by folding over one or more mesh .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
 
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771